Title: To Thomas Jefferson from William H. Cabell, 9 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                     
                            Richmond. Oct: 9. 1807
                        
                        I now forward you Major Newtons report of the 6th. instant.
                  I am with the highest respect Sir yr. ob. St.
                        
                            Wm. H. Cabell
                     
                        
                    